OPINION — AG — ** PASSENGER VEHICLES — PURCHASE — STATE BOARD OF PUBLIC AFFAIRS ** WHAT IS THE EFFECT OF SENATE BILL NO. 246 (1949) UPON THE BOARD OF PUBLIC AFFAIRS AUTHORITY TO PURCHASE AND MAINTAIN PASSENGER AUTOMOBILES AND TRUCKS TO BE USED IN CONNECTION WITH THE DISTRIBUTION OF FEDERAL COMMODITIES, FROM MONEYS IN YOUR "SALVAGE CONTAINER FUND" DERIVED FROM THE SALE OF CONTAINERS IN WHICH FEDERAL COMMODITIES ARE SHIPPED TO YOUR BOARD ? — SEE  OPINION (FEDERAL FUNDS) CITE: 47 O.S. 151 [47-151], 47 O.S. 153 [47-153], 47 O.S. 156 [47-156], OPINION NO. JANUARY 7, 1948 (JAMES C. HARKIN)